—In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the New York City Housing Authority appeals from an order of the Supreme Court, Kings County (Shaw, J.), dated July 8, 1998, which granted the petition.
Ordered that the appeal from the order dated July 8, 1998, is dismissed, with costs to the appellant, as that order was superseded by an order of the same court, dated September 20, 1999, made upon renewal (see, Matter of Ruiz v New York City Hous. Auth., 272 AD2d 402 [decided herewith]). Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.